[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                     FEB 7, 2012
                                            No. 11-13573              JOHN LEY
                                        Non-Argument Calendar          CLERK
                                      ________________________

                                D.C. Docket No. 0:11-cr-60037-JIC-2

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

ROSMIRA CALLE DE REINA,

llllllllllllllllllllllllllllllllllllllll                              Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                           (February 7, 2012)

Before WILSON, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Sheryl Lowenthal, appointed counsel for Rosmira Calle de Reina, has filed a

motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Reina’s conviction and sentence are AFFIRMED.




                                          2